 



Exhibit 10.1

UST INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED STOCK

     This Notice is to certify that the Participant named below has been granted
the number of shares of Restricted Stock set forth below under the UST Inc.
Amended and restated Stock Incentive Plan (the “Plan”) and the terms and
conditions set forth in this Notice and attached Restricted Stock Agreement (the
“Agreement”). This Notice is subject to and incorporates by reference the terms
and conditions of the Agreement. Please refer to the Agreement and the Plan
document for an explanation of the terms and conditions of this grant and a full
description of your rights and obligations. You must sign the Agreement in order
for this grant to be effective. Please sign and date the Agreement and return it
promptly in the enclosed envelope. Regardless of whether we receive your signed
Agreement, your acceptance of any share certificate pursuant to the Agreement
shall be deemed to constitute your acceptance of the terms and conditions of
this Notice, the Agreement and the Plan.

     
Name of Participant:
  [                     ]
 
   
Number of Shares of Restricted Stock that will vest if EPS targets
for 2005 and 2006 are achieved (“Target Award”):
  [                     ]
 
   
Grant Date:
  October 27, 2004
 
   
Vesting Conditions:
  The number of shares that will vest on October 27, 2007 (vesting date) will
depend on the attainment of pre-established EPS targets for each of 2005 and
2006. The percentages of the Target Award that will vest on October 27, 2007
will be determined at the beginning of 2006 and 2007, respectively, based on
achievement of pre-established 2005 and 2006 EPS targets according to the
following schedule:

          % of Target EPS

--------------------------------------------------------------------------------

  % Earned

--------------------------------------------------------------------------------

84 and below
    0  
85
    40  
92.5
    45  
100
    50  
107.5
    55  
115 and above
    60  

 



--------------------------------------------------------------------------------



 



     
 
  Results shall be interpolated based on the above vesting schedule. The actual
percentage of the Target Award that will vest on October 27, 2007, shall be the
sum of the percentage determined at the beginning of each of 2006 and 2007,
respectively. To the extent that the number of shares earned in accordance with
the above vesting schedule exceed the Target Award as of the vesting date, an
award of the number of unrestricted shares of Common Stock equal to such excess
shall be made to you on the vesting date.
 
   
Additional Terms:
  See the Restricted Stock Agreement.

 



--------------------------------------------------------------------------------



 



UST INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT

          RESTRICTED STOCK AGREEMENT, made as of the date set forth on the
Notice of Grant of Restricted Stock, by and between UST Inc., a Delaware
corporation (the “Company”), pursuant to the Amended and Restated Stock
Incentive Plan (the “Plan”) and the employee of the Company or a Subsidiary
named on the Notice of Grant of Restricted Stock (the “Employee”);

          WHEREAS, the Company desires, by affording the Employee the
opportunity to acquire or enlarge the Employee’s ownership of shares of the
Company’s common stock, $.50 par value (“Common Stock”), and providing the
Employee with a direct proprietary interest in the Company’s success, to carry
out the purpose of the Plan; and

          WHEREAS, the Committee administering the Plan has granted (as of the
effective date of grant specified in the Notice of Grant of Restricted Stock) to
the Employee the shares of Restricted Stock as set forth in the Notice of Grant
of Restricted Stock.

          NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth and for other good and valuable consideration, the parties hereto have
agreed and do hereby agree as follows:

          1. Grant of Award. Pursuant to Section 7 of the Plan, the Company
grants to the Employee, subject to the terms and conditions of the Plan and
subject further to the terms and conditions set forth herein and in the Notice
of Grant of Restricted Stock, the number of shares of Restricted Stock as shown
on the Notice of Grant of Restricted Stock. The Participant’s grant and record
of Restricted Stock share ownership shall be kept on the books of the Company
until the restrictions on transfer have lapsed. At the Employee’s request,
vested shares may be evidenced by stock certificates.

          2. Vesting. The shares of Restricted Stock granted to the Employee
shall vest in accordance with the performance criteria and vesting schedule set
forth in the Notice of Grant of Restricted Stock. Such vesting schedule
indicates the performance criteria used to determine the number of shares which
shall vest and the date upon which the Employee shall be entitled to receive
shares of freely transferable Common Stock equal to the number of vested shares
of Restricted Stock as determined pursuant to the Notice of Grant of Restricted
Stock, provided that, as of the vesting date, the Employee has not incurred a
termination of service with the Company and all Subsidiaries (collectively, the
Company and its Subsidiaries shall be referred to herein as the “Company”).
There shall be no proportionate or partial vesting in the periods between the
vesting date(s), if any, specified in the Notice of Grant of Restricted Stock
and all vesting shall occur only on such vesting date(s), except as set forth in
Sections 7 and 8 below.

1



--------------------------------------------------------------------------------



 



          Other than as set forth in Sections 7 and 8 below and as provided in
the Plan, no vesting shall occur after the termination of a Employee’s
employment or service with the Company for any reason.

          3. Rights as a Stockholder. The Employee shall have all of the rights
of a stockholder with respect to the number of shares of Restricted Stock
designated as the Target Award in the Notice of Grant of Restricted Stock,
including the right to vote on all matters with respect to which the
stockholders of the Company have the right to vote and the right to receive
dividends thereon.

          4. Restrictions on Transfer. Shares of Restricted Stock may not be
transferred or otherwise disposed of by the Employee, including by way of sale,
assignment, transfer, pledge, hypothecation or otherwise, except as permitted by
the Committee, or by will or the laws of descent and distribution.

          5. Approvals. The delivery of any shares of Common Stock hereunder is
subject to approval of any government agency which may, in the opinion of
counsel, be required in connection with the authorization, issuance or sale of
Common Stock. No Common Stock shall be issued upon the lapse of restrictions
relating to the shares of Restricted Stock prior to compliance with such
requirements and with the Company’s listing agreement with the New York Stock
Exchange (or other national exchange upon which the Company’s shares may then be
listed).

          6. Invalid Transfers. No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any of the shares of Restricted Stock by any holder thereof in violation of
the provisions of this Restricted Stock Agreement shall be valid, and the
Company will not transfer any of said shares of Restricted Stock on its books
nor will any of said shares of Restricted Stock be entitled to vote, nor will
any dividends be paid thereon, unless and until there has been full compliance
with said provisions to the satisfaction of the Company. The foregoing
restrictions are in addition to and not in lieu of any other remedies, legal or
equitable, available to enforce said provisions.

          7. Change in Control. Subject to the provisions of the next sentence
of this Section 7, upon the occurrence of a Change in Control, the shares of
Restricted Stock shall no longer be subject to the performance criteria
described in the Notice of Grant of Restricted Stock for years with respect to
which performance has not yet been determined, and the number of shares of
Restricted Stock corresponding to such performance period shall be deemed to
have been earned at target as of the vesting date set forth in the Notice of
Grant of Restricted Stock, provided, however, that if the Employee’s employment
is terminated by the Company without Cause or by the Employee for “Good Reason”
(as such term is defined in the employment agreement or severance agreement
entered into between the Company and the Employee) following the Change in
Control, the restrictions that apply to any shares of Restricted Stock which
have not yet vested, or with respect to which the restrictions have not lapsed,
shall immediately lapse as of the date of such termination. Notwithstanding the
foregoing, upon a Change in Control in which the Company is not the

2



--------------------------------------------------------------------------------



 



surviving corporation (or survives only as a subsidiary of another corporation)
or other Change in Control described in clause (iii) of the definition of a
“Change in Control” set forth in the Plan, the shares of Restricted Stock shall
be immediately vested in full, regardless of whether the performance criteria
set forth in the Notice of Grant of Restricted Stock have been attained, and
shall be treated in accordance with the provisions of Section 9(b)(ii) of the
Plan. For all purposes of this Section 7, the number of shares of Restricted
Stock that shall either remain outstanding until the vesting date set forth in
the Notice of Grant of Restricted Stock or immediately vest in accordance with
this Section 7 shall equal the sum of (a) the number of shares corresponding to
any performance period with respect to which performance has been determined
prior to the date of the Change in Control, calculated based on actual
performance and (b) the number of shares corresponding to any performance period
with respect to which performance has not yet been determined as of the date of
the Change in Control, calculated based on deemed performance at target.

          8. Effect of Termination of Employment.



  (a)   If the employment of the Employee is terminated by reason of his/her
death or Disability, or for any other reason if the Committee so determines, the
number of shares equal to the sum of (i) and (ii) below shall become fully
vested as of the date of such termination of employment, where (i) equals the
number of shares of Restricted Stock corresponding to any performance period
with respect to which performance has been determined prior to the date of
termination, calculated based on actual performance and (ii) equals the number
of shares of Restricted Stock corresponding to any performance period with
respect to which performance has not yet been determined as of the date of
termination, calculated based on deemed performance at target.     (b)   If the
employment of the Employee is terminated due to his Retirement, the Employee
shall become vested as of the vesting date specified in the Notice of Grant of
Restricted Stock with respect to a number of shares of Restricted Stock
determined in accordance with the performance criteria specified in such Notice;
provided, however, that if the date of the Employee’s Retirement occurs on or
before the first anniversary of the Grant Date specified in the Notice of Grant
of Restricted Stock, then the Employee shall become vested solely with respect
to a pro rata portion of the shares of Restricted Stock earned based upon the
performance criteria specified in the Notice of Grant of Restricted Stock as set
forth below. For purposes of the foregoing, the pro rata portion of the shares
of Restricted Stock that may become vested as of the vesting date shall be the
number of shares earned pursuant to the Notice of Grant of Restricted Stock
multiplied by a fraction, the numerator of which is the number of full months
that have elapsed from the Grant Date specified in the Notice of Grant of
Restricted Stock until the date of Retirement, and the denominator of which is
the number of full months in the applicable vesting period.     (c)   Subject to
the provisions of Section 7, if the employment of the Employee is terminated for
any reason other than by reason of his death, Disability or

3



--------------------------------------------------------------------------------



 



      Retirement and the Employee is not eligible for Retirement, and if the
Committee does not determine otherwise, the number of shares of Restricted Stock
that have not theretofore become vested shall be forfeited.     (d)   For
purposes of this Agreement, the term “Disability” shall mean a “disability,” as
defined in the Company’s Long-Term Disability Plan or, if such plan is not
applicable to the Employee, as defined by the State or federal disability
program which applies to the Employee and (ii) the term “Retirement” shall mean
the retirement of the Employee from the Company, as defined in any employee
retirement plan of the Company in which the Employee participates.

          9. Finding of Cause. If (a) the employment of the Employee is
terminated for Cause or (b) after the Employee’s termination of employment with
the Company other than for Cause, the Company discovers the occurrence of an act
or failure to act by the Employee, while in the employ of the Company, that
would have enabled the Company to terminate the Employee’s employment for Cause
had the Company known of such act or failure to act at the time of its
occurrence, or (c) subsequent to his termination of employment, the Employee
commits a Competitive Act and, in each case, if the act constituting Cause is a
Competitive Act or Willful Misconduct, such act is discovered by the Company
within three (3) years of its occurrence, then, unless otherwise determined by
the Committee,



  (i)   any shares of Restricted Stock granted pursuant to the Notice of Grant
of Restricted Stock which have not yet become vested shall thereupon be
forfeited and shall be returned to the Company; and     (ii)   if the act
constituting Cause is a Competitive Act or Willful Misconduct, the Employee (or,
in the event of the Employee’s death following the commission of such act, his
beneficiaries or estate) shall (A) return to the Company all shares of
Restricted Stock that became vested during the 180 day period prior to and
including the date of the termination of the Employee’s employment (the
“Acquired Shares”) and (B) to the extent such Acquired Shares granted pursuant
to the Notice of Grant of Restricted Stock have previously been sold or
otherwise disposed of by the Employee, other than by reason of death (or if
applicable, by his beneficiaries or estate), repay to the Company the Fair
Market Value of such shares on the date of such sale or other disposition.    
(iii)   for purpose of clause (ii)(B) above, (A) the amount of repayment
described therein shall not be affected by whether the Employee (or, if
applicable, his/her beneficiaries or estate) actually received such Fair Market
Value with respect to such sale or other disposition, and (B) repayment may,
without limitation, be affected, at the discretion of the Company, by means of
offset against any amount

4



--------------------------------------------------------------------------------



 



      owed by the Company to the Employee (or, if applicable, his/her
beneficiaries or estate).

          10. Taxes. The Employee shall pay to the Company promptly upon
request, at the time the Employee recognizes taxable income in respect to the
shares of Restricted Stock, an amount equal to the federal, state and/or local
taxes the Company determines it is required to withhold under applicable tax
laws with respect to the shares of Restricted Stock. In lieu of collecting
payment from the Employee, the Company may, in its discretion, distribute vested
shares of Common Stock net of the number of whole shares of Common Stock the
fair market value of which is equal to the minimum amount of federal, state and
local taxes required to be withheld under applicable tax laws. The Employee
shall be precluded from making any election pursuant to Section 83(b) of the
Internal Revenue Code. The Employee understands that he/she (and not the
Company) shall be responsible for any tax liability that may arise as a result
of the transactions contemplated by this Restricted Stock Agreement.

          11. Compliance with Law and Regulations; Legend. The award and any
obligation of the Company hereunder shall be subject to all applicable federal,
state and local laws, rules and regulations and to such approvals by any
government or regulatory agency as may be required. The Company may require, as
a condition of the issuance and delivery of certificates evidencing Restricted
Stock pursuant to the terms hereof, that the certificates bear such legends as
set forth immediately below, in addition to any other legends required under
federal and state securities laws or as otherwise determined by the Committee.

The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture provisions and restrictions against transfer) contained in the UST
Inc. Amended and Restated Stock Incentive Plan and an Agreement entered into
between the registered owner of such shares and the Company. A copy of the Plan
and Agreement is on file in the office of the Secretary of the Company, 100
Putnam Avenue, Greenwich, Connecticut 06830.

Such legend shall not be removed until such shares vest pursuant to the terms
hereof.

          12. Incorporation of Plan. This Agreement is made under the provisions
of the Plan (which is incorporated herein by reference) and shall be interpreted
in a manner consistent with it. To the extent that this Agreement is silent with
respect to, or in any way inconsistent with, the terms of the Plan, the
provisions of the Plan shall govern and this Restricted Stock Agreement shall be
deemed to be modified accordingly. Unless otherwise defined herein or otherwise
required by the context, all terms used herein shall have the meaning ascribed
to them in the Plan.

          13. Notices. Any notices required or permitted hereunder shall be
addressed to the Company, at 100 West Putnam Avenue, Greenwich, Connecticut
06830, or to the Employee at the address then on record with the Company, as the
case may be, and

5



--------------------------------------------------------------------------------



 



deposited, postage prepaid, in the United States mail. Either party may, by
notice to the other given in the manner aforesaid, change his/her or its address
for future notices.

          14. Successor. This Agreement shall bind and inure to the benefit of
the Company, its successors and assigns, and the Employee and his or her
personal representatives and beneficiaries.

          15. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware. The Committee shall have
final authority to interpret and construe the Plan and this Agreement and to
make any and all determinations under them, and its decision shall be binding
and conclusive upon the Employee and his/her legal representative in respect of
any questions arising under the Plan or this Agreement.

          16. Amendment. This Agreement may be amended or modified by the
Company at any time; provided that notice is provided to the Employee in
accordance with Section 13; and provided further that no amendment or
modification that is adverse to the rights of the Employee as provided by this
Agreement shall be effective unless set forth in a writing signed by the parties
hereto.

          17. Binding Agreement. This Agreement shall be binding upon the
Employee and his or her personal representatives and beneficiaries without any
need for additional action by the Employee, and any attempt by the Employee and
his or her personal representatives and beneficiaries to exercise any rights
under this Agreement shall be conclusive evidence of such person’s acceptance
thereof.

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunder duly authorized and the Employee has hereunto set his
hand, all as of the day and year set forth above.

 
UST INC.
 

--------------------------------------------------------------------------------

Name:
Title:
 

--------------------------------------------------------------------------------

Employee
Date:

7